--------------------------------------------------------------------------------

EXHIBIT 10.3
 
[visualant_logo.gif]
 


VISUALANT, INCORPORATED 


 
This Letter Agreement serves as acknowledgement by Visualant, Inc, as Guarantor
of the Loan and Security Agreement dated December 9, 2008 between TransTech
Systems, Inc. and BFI Business Finance, that TransTech Systems, Inc.  is
executing a Secured Promissory Note, dated March 19, 2014 in the amount of
$105,000 with BFI Business Finance.


The terms of the Secured Promissory Note are therein contained and will be
fulfilled directly by TransTech Systems, Inc.


Visualant, Inc. further acknowledges awareness and agreement with the following
section in Addendum A of the Secured Promissory Note:


15. It shall be a condition precedent to the Advance being made under this Note
that Lender shall have received a fully executed letter agreement between
Borrower’s guarantor, Visualant, Incorporated (“Guarantor”) and Borrower,
whereby Guarantor agrees that all outstanding obligations owing under this Note,
if any, shall be directly remitted to Lender by Guarantor on such Maturity Date.


Visualant, Inc. acknowledges that the Maturity Date in the Secured Promissory
Note is June 12, 2014 and as Guarantor will retire the Secured Promissory Note
on said Maturity Date if TransTech Systems, Inc. has not done so under the terms
of the agreement.




VISUALANT, INCORPORATED
 
 

       
Date: March 19, 2014
By:
/s/ Ronald P. Erickson
     
Ronald P. Erickson
     
Chief Executive Officer, President, and Director
     
(Principal Executive Officer)
 

 

       
Date: March 19, 2014
By:
/s/ Mark Scott
     
Mark Scott
     
Chief Financial Officer, Secretary and Treasurer
     
(Principal Financial and Accounting Officer)
 


